Citation Nr: 1121579	
Decision Date: 06/03/11    Archive Date: 06/09/11

DOCKET NO.  09-29 353	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Validity of an overpayment of nonservice-connected disability pension benefits.

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel

INTRODUCTION

The Veteran had active service from January 1975 to December 1977.

This matter arises before the Board of Veterans' Appeals (Board or BVA) from a decision of the above-referenced Department of Veterans Affairs (VA) Regional Office (RO), which terminated the Veteran's pension benefits and established an overpayment in the amount of $19,634.  The Veteran subsequently perfected an appeal as to the validity of that debt.  


FINDING OF FACT

In April 2011, prior to the promulgation of a decision in the current appeal, the Veteran requested a withdrawal of the issue regarding the validity of an overpayment of nonservice-connected disability pension benefits.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

A veteran may withdraw his or her appeal in writing at any time before the Board promulgates a final decision.  38 C.F.R. § 20.204.  When a veteran does so, the withdrawal effectively creates a situation in which an allegation of error of fact or law no longer exists.  In such an instance, the Board does not have jurisdiction to review the appeal, and a dismissal is then appropriate.  38 U.S.C.A. § 7105(d); 38 C.F.R. §§ 20.101, 20.202.

In an April 2011 VA Form 21-4138, the Veteran indicated that he no longer wished to pursue the issue regarding the validity of an overpayment of nonservice-connected disability pension benefits.  In view of the Veteran's expressed desire, the Board finds that further action with regard to this particular issue is not appropriate.  

Accordingly, the Board does not have jurisdiction to review this claim.  It must, therefore, be dismissed without prejudice.  38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. §§ 20.202, 20.204(b),(c).


ORDER

The claim for validity of an overpayment of nonservice-connected disability pension benefits is dismissed without prejudice.



		
THERESA M. CATINO
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


